 



EXHIBIT 10.9
GMAC MANAGEMENT LLC
CLASS C MEMBERSHIP INTEREST PLAN
AWARD AGREEMENT
     This Award Agreement (this “Agreement”) is made and entered into as of
January ___, 2007 (the “Grant Date”), by and between GMAC Management LLC, a
Delaware limited liability company (the “Company”) and ___(the “Participant”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the GMAC Management LLC Class C Membership
Interest Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
     WHEREAS, the Administrator has determined that it would be in the best
interests of the Company and its members to grant the Participant the Class C
Membership Interest provided for herein pursuant to the Plan and the terms set
forth herein, solely as an incentive and in consideration of future services to
be rendered by the Participant to the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
     1. Definitions.
     “Cause” means, as determined by the Board (or its designee), (i) indictment
of the Participant for a felony, (ii) conduct by the Participant in connection
with the Participant’s employment duties or responsibilities that is fraudulent
or grossly negligent, (iii) the Participant’s willful misconduct on an ongoing
basis after written notice from GMAC or any of its Subsidiaries to the
Participant, (iv) the Participant’s contravention of specific written lawful
directions related to a material duty or responsibility which is directed to be
undertaken from the Board or the person to whom the Participant reports which is
not cured within twenty (20) days of the Participant’s receipt of written notice
of such contravention, (v) breach of any restrictive covenants in favor of GMAC
to which the Participant is subject, (vi) any acts of dishonesty by the
Participant resulting or intending to result in personal gain or enrichment at
the expense of GMAC, its Subsidiaries or affiliates, or (vii) the Participant’s
continued failure to comply with a material policy of GMAC, its Subsidiaries or
affiliates after receiving notice from the Board or the Chief Executive Officer
of GMAC of such failure to comply. An act or failure to act shall not be
“willful” if the Participant reasonably believed that such action or inaction
was in the best interests of GMAC.
     “Disability” means a determination by a licensed physician mutually
selected by GMAC and the Participant (or the Participant’s legal representative)
(either the Participant or GMAC may request that a licensed physician be
selected; provided that if a licensed physician is not mutually selected within
ten (10) business days of a request, GMAC shall select a licensed

 



--------------------------------------------------------------------------------



 



physician) in accordance with applicable law that as a result of a physical or
mental injury or illness, the Participant is unable to perform the essential
functions of his or her job with or without reasonable accommodation for a
period of (i) one hundred twenty (120) consecutive days; or (ii) one hundred
eighty (180) days in any one (1) year period.
     “GMAC LLC Agreement” means the Amended and Restated Limited Liability
Company Operating Agreement of GMAC LLC, dated as of November 30, 2006, as may
be amended from time to time.
     “Good Reason” means, without the Participant’s consent, (i) a reduction in
base salary or bonus; provided that, GMAC or its Subsidiaries may at any time or
from time to time amend, modify, suspend or terminate any bonus, incentive
compensation or other benefit plan or program provided to the Participant for
any reason and without the Participant’s consent if such modification,
suspension or termination (x) is a result of the underperformance of GMAC or any
of its Subsidiaries under its business plan, (y) is consistent with an “across
the board” reduction for all senior executives of GMAC or any of its
Subsidiaries, and (z) is undertaken in the Board of Managers of GMAC’s
reasonable business judgment acting in good faith and engaging in fair dealing
with the Participant, or (ii) a material diminution in the Participant’s title,
duties or responsibilities below a level consistent with Participant’s
performance and skill level, as determined in good faith by GMAC; provided that,
a suspension of the Participant and the requirement that the Participant not
report to work shall not constitute Good Reason if the Participant continues to
receive his compensation and benefits. GMAC and its Subsidiaries shall have
thirty (30) days after receipt of notice from the Participant in writing
specifying the deficiency to cure the deficiency that would result in Good
Reason.
     “Hurdle” shall mean Hurdle as defined in the GMAC LLC Agreement.
     “Investors” means FIM Holdings LLC, GM Finance Co. Holdings Inc., General
Motors Corporation and their Affiliates.
     “IPO” means an underwritten sale to the public of GMAC’s (or its
successor’s) Equity Securities pursuant to an effective registration statement
filed with the SEC on Form S-1 and after which GMAC’s (or its Successor’s)
Equity Securities are listed on the New York Stock Exchange or the American
Stock Exchange or are quoted on The NASDAQ Stock Market; provided that a Public
Offering shall not include any issuance of Equity Securities in any merger or
other business combination, and shall not include any registration of the
issuance of Equity Securities to exiting securityholders or employees of GMAC on
Form S-4 or Form S-8.
     “Transaction Documents” shall mean this Agreement and the Instrument of
Accession to the LLC Agreement.
     “Transfer” means any transfer, sale, assignment, exchange, charge, pledge,
gift, hypothecation, conveyance, encumbrance, security interest or other
disposition (including any contract therefore), whether direct or indirect,
voluntary or involuntary, by operation of law or otherwise, or the transfer of
any other beneficial interest in the Award.

2



--------------------------------------------------------------------------------



 



     2. Grant. Upon the terms and subject to the conditions set forth in this
Agreement, on the Effective Date, the Company hereby grants to the Participant
___Class C Membership Interests.
     3. Relationship to the Plan. The Award is granted pursuant to the Plan and
is in all respects subject to the terms, conditions and definitions of the Plan.
The Participant hereby accepts this Award subject to all the terms and
provisions of the Plan and this Agreement. The Participant further agrees that
all decisions under and interpretations of the Plan by the Administrator shall
be final, binding and conclusive upon the Participant and his or her
beneficiaries. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan or the LLC Agreement, the Plan’s or the LLC
Agreement’s terms shall completely supersede and replace the conflicting terms
of this Agreement. If there is any inconsistency between the terms of the Plan
and the terms of the LLC Agreement, the LLC Agreement’s terms shall control.
     4. Transfers of Class C Membership Interests by the Participant. The Award
may not be Transferred by the Participant except in accordance with the Plan.
     5. Vesting. The Award shall vest with respect to fifty percent (50%) of the
Class C Membership Interests based on Participant’s continued employment (the
“Time-Based Interests”) and with respect to fifty percent (50%) of the Class C
Membership Interests based on the achievement of performance targets (the
“Performance-Based Interests”), as set forth below.
               (a) Time-Based Interests. The Time-Based Interests shall vest
with respect to twenty percent (20%) of the Time-Based Interests on November 30,
2007 and with respect to an additional twenty percent (20%) on each of the next
four anniversaries thereafter, subject to the Participant’s continued employment
with GMAC and its Subsidiaries and Affiliates on each such anniversary.
               (b) Performance-Based Interests. The Performance-Based Interests
shall vest with respect to twenty percent (20%) of the Performance-Based
Interests on December 31, 2007 and with respect to an additional twenty percent
(20%) on each of the next four anniversaries of such date (December 31, 2007 and
each such anniversary, a “Performance Vesting Date”), subject to GMAC’s
attainment of performance targets established by the Board for the calendar year
in which such Performance Vesting Date occurs (the “Performance Targets”) and
subject to the Participant remaining employed by GMAC or its Subsidiaries or
Affiliates on each applicable Performance Vesting Date; provided, however, that
in the event GMAC does not attain the Performance Target for an applicable
calendar year (a “Missed Year”), but achieves the Performance Targets with
respect to a subsequent calendar year, the Class C Membership Interests that did
not vest with respect to the Missed Year or Missed Years shall vest as of the
Performance Vesting Date applicable to the subsequent calendar year in which the
Performance Targets are achieved. All Performance-Based Interests that have not
vested as of the December 31, 2011, shall terminate.
               (c) Acceleration of Vesting. Notwithstanding the foregoing, in
the event of a Change in Control or an IPO of an IPO Company, in which, as of
the date of either of such event, the Hurdle has been achieved, the Time-Based
Interests that have not vested (the

3



--------------------------------------------------------------------------------



 



“Accelerated Interests”), to the extent not previously forfeited, shall
immediately vest; provided, however, that if the Participant is terminated
(x) by GMAC or its Subsidiaries for Cause (other than due to death or
Disability) or (y) by the Participant without Good Reason (other than due to
death or Disability), prior to the date the Accelerated Interests would
otherwise have vested had no IPO or Change in Control occurred, the Participant
shall forfeit the Accelerated Interests without the payment of consideration.
     6. Termination of Employment. All unvested Class C Membership Interests
will be forfeited upon the termination of a Participant’s employment with GMAC
or its Subsidiaries and Affiliates; provided, however, that if the Participant’s
employment is terminated by the Company without Cause or by the Participant with
Good Reason the Time Based Interests that would have vested on the anniversary
of the Grant Date following such termination shall vest as of such termination
of employment. If the Participant’s employment is terminated (x) by GMAC or its
Subsidiaries for Cause (other than due to death or Disability) or (y) by the
Participant without Good Reason (other than due to death or Disability), in each
case, prior to the third anniversary of the Closing Date, all the Class C
Membership Interests, whether vested or unvested, will be forfeited.
     7. Section 83(b) Election.
               (a) Within 30 days following the Grant Date, the Participant
shall file an election with the Internal Revenue Service (“IRS”) pursuant to
Section 83(b) of the Code to include in the Participant’s gross income the fair
market value (established by the Company as of the Grant Date) of the Class C
Membership Interests granted hereunder (the “Section 83(b) Election”). The
Participant shall provide the Company and GMAC with a copy of such Section 83(b)
Election within 10 days following the filing of such Section 83(b) Election.
               (b) The Company will provide the Participant with (or pay on
behalf of the Participant to the IRS) a gross-up payment with respect to all
income taxes (including Medicare, but not social security) required to be paid
by the Participant as a result of the Section 83(b) Election, including, for
clarification, all such income taxes required to be paid with respect to the
gross-up payment under this Section 7(b).
               (c) The Participant shall promptly notify the Company in writing
upon receipt by the Participant of notice of any pending or threatened tax
audit, claim, adjustment, proceeding or assessment (each, a “Claim”) that may
affect the Company’s obligation to indemnify the Participant for taxes pursuant
to this Agreement. Failure to so notify the Company of any such Claim shall
relieve the Company of any obligation to indemnify the Participant with respect
to any such Claim, including any related Claim for any other taxable period, to
the extent such failure prejudices the Company’s ability to defend such Claim or
related Claim. The Company shall be entitled to control the contest of such
Claim in all administrative or judicial proceedings relating to such Claim and
may, at its sole option, either pay the tax claimed to be due and sue for a
refund or contest the Claim in any permissible tax forum. The Participant shall
cooperate fully with the Company with respect to all aspects of contesting any
such Claim, including by providing authorizations and powers of attorney
necessary to permit the Company to control any contest with respect to any such
Claim. Any refund received by the Participant with respect to any such contest
(including any interest

4



--------------------------------------------------------------------------------



 



attributable to such refund and including any refund that would have been
received but for use of the refund as a credit or offset against any tax
liability for which the Participant is not indemnified pursuant to this
Agreement) shall be for the account of the Company and the Participant shall pay
over such refund to the Company within 10 days of receipt thereof.
     8. Representations and Warranties of the Participant. The Participant
hereby represents and warrants to the Company as follows:
               (a) The Participant’s execution, delivery and performance of the
Transaction Documents do not and will not (i) result in a violation of any
applicable law, statute, rule or regulation or order, injunction, judgment or
decree of any court or other governmental or regulatory authority to which the
Participant is bound or subject, (ii) conflict with, or result in a breach of
the terms, conditions or provisions of, constitute (or, with due notice or lapse
of time or both, would constitute) a default under, or give rise to any right of
termination, acceleration or cancellation under, any agreement, contract,
license, arrangement, understanding, evidence of indebtedness, note, lease or
other instrument to which the Participant or any of his properties or assets are
bound, or (iii) require any authorization, consent, approval, exemption or other
action by or notice to any third party. The Transaction Documents have been duly
executed and delivered by the Participant and upon due execution and delivery by
the Company will constitute the legal, valid and binding obligations of the
Participant enforceable against the Participant in accordance with their terms,
except as the enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights in general or by
general principles of equity.
               (b) The Participant understands that the Class C Membership
Interests being purchased are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering, are being offered and sold
without registration under the Securities Act of 1933, as amended (the
“Securities Act”) in a private placement that is exempt from the registration
provisions of the Securities Act and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in limited circumstances. The Participant understands that
it must bear the economic risk of the acquisition of the Class C Membership
Interests made in connection herewith for an indefinite period of time because,
among other reasons, the Class C Membership Interests have not been registered
under the Securities Act or under the securities laws of any state and,
therefore, cannot be resold, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of certain states or an exemption from such registration is
available.
               (c) The Participant understands that the Class C Membership
Interests being granted are subject to the LLC Agreement and this Agreement.
               (d) The Participant is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act or,
to the extent the Participant is not an “accredited investor,” another exemption
from registration under the Securities Act applies to the Participant’s purchase
of Class C Membership Interests hereunder.

5



--------------------------------------------------------------------------------



 



     9. Representation and Warranty of the Company. The Company hereby
represents and warrants to the Participant that the Company is a limited
liability company, duly formed and in good standing under the laws of the State
of Delaware. The Company has all requisite limited liability company power and
authority to execute, deliver and carry out the transactions contemplated by the
Transaction Documents, and to issue and deliver the Class C Membership
Interests.
     10. Conditions. The obligations of the Participant and the Company pursuant
to this Agreement shall be subject to satisfaction of the following conditions
on the Effective Date:
               (a) The Participant and the Company shall have duly executed and
delivered the Instrument of Accession to the LLC Agreement substantially in the
form attached hereto as Exhibit A.
               (b) The representations and warranties of each of the other
parties under this Agreement shall be true, complete and correct at and as of
the Effective Date.
               (c) No governmental body or any other person shall have issued an
order, injunction, judgment, decree, ruling or assessment which shall then be in
effect restraining or prohibiting the completion of the transactions
contemplated under any of the Transaction Documents, nor shall any such order,
injunction, judgment, decree, ruling or assessment be pending or, to the
Company’s or the Participant’s knowledge, threatened.
               (d) No governmental body or any other person shall have issued an
order, injunction, judgment, decree, ruling or assessment which shall then be in
effect restraining or prohibiting the completion of the transactions
contemplated under any of the Transaction Documents, nor shall any such order,
injunction, judgment, decree, ruling or assessment be pending or, to the
Company’s or the Participant’s knowledge, threatened.
     11. General.
          11.1. Amendments and Waivers. Subject to Section 16 of the Plan, the
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of each of the parties hereto.
          11.2. Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of its
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights, together with its obligations,
to another entity which will succeed to all or substantially all of the assets
and business of the Company.
          11.3. Counterparts. This Agreement may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, but all of which counterparts, taken together, shall constitute
one and the same instrument.

6



--------------------------------------------------------------------------------



 



          11.4. Descriptive Headings, Etc. The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Agreement
otherwise requires: (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; (iii) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and paragraph references are to the Sections and
paragraphs of this Agreement unless otherwise specified; (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified; (v) “or” is not
exclusive; and (vi) provisions apply to successive events and transactions.
          11.5. Severability. In the event that any one or more of the
provisions, paragraphs, words, clauses, phrases or sentences contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.
          11.6. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflict of laws principles thereof.
          11.7. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally agrees that any action, suit or proceeding, at
law or equity, arising out of or relating to the Plan, this Agreement or any
agreements or transactions contemplated hereby shall only be brought in any
federal court of the Southern District of New York or any state court located in
New York County, State of New York, and hereby irrevocably and unconditionally
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and hereby irrevocably and unconditionally waives (by way of
motion, as a defense or otherwise) any and all jurisdictional, venue and
convenience objections or defenses that such party may have in such action, suit
or proceeding. Each party hereby irrevocably and unconditionally consents to the
service of process of any of the aforementioned courts.
          11.8. Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
          11.9. Entire Agreement. This Agreement, the Plan (the terms of which
are hereby incorporated by reference) and the Instrument of Accession are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive

7



--------------------------------------------------------------------------------



 



statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to such subject
matter, other than those set forth or referred to herein. This Agreement
supersedes all prior agreements and understandings between the parties hereto
with respect to such subject matter.
          11.10. No Employment or Service Contract. Nothing in this Agreement or
in the Plan shall confer upon the Participant any right to continue such
Participant’s relationship with GMAC, nor shall it give any Participant the
right to be retained in the employ of GMAC or interfere with or otherwise
restrict in any way the rights of GMAC, which rights are hereby expressly
reserved, to terminate any Participant’s employment at any time for any reason.
          11.11. Section 409A. Any and all payments under this Agreement are
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations issued thereunder, and to the
extent that based on subsequent regulations or guidance provided by the Internal
Revenue Service, the Company believes that any payments under this Agreement may
not comply with Section 409A, the Company and the Participant agree to negotiate
in good faith to amend the Agreement to comply with Section 409A and to preserve
as much as possible the economic intent of the parties.
          11.12. Further Assurances. Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
          11.13. Construction. The Company and the Participant acknowledge that
each of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement with its legal counsel and that
this Agreement shall be construed as if jointly drafted by the Company and the
Participant.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              GMAC MANAGEMENT LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            PARTICIPANT:
 
                  Name:     Address:

9



--------------------------------------------------------------------------------



 



EXHIBIT A
INSTRUMENT OF ACCESSION
     The undersigned, ___, as a condition precedent to becoming the owner or
holder of record of ___ Class C Membership Interests of GMAC Management LLC, a
Delaware limited liability company (the “Company”), hereby agrees to become a
Member under, party to and bound by that certain Limited Liability Company
Agreement of GMAC Management LLC dated as of ___, 2006 (the “Operating
Agreement”) by and among the Company and the Members of the Company. This
Instrument of Accession shall take effect and shall become an integral part of
the Operating Agreement immediately upon execution and delivery to the Company
of this Instrument.
     IN WITNESS WHEREOF, the undersigned has caused this INSTRUMENT OF ACCESSION
to be signed as of the date below written.

         
 
  Signature:    
 
       
 
       
 
  Address:    
 
       
 
       
 
  Date:    
 
       

          Accepted:    
 
       
By:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

 